Citation Nr: 0113062	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  00-14 243A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, including a bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hilary L. Goodman



REMAND

The veteran had active duty from February 1975 to July 1979 
and from November 1982 to August 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied the veteran's claim for 
service connection for a psychiatric disability, including a 
bipolar disorder, as not well-grounded.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.

In an effort to assist the RO, the Board has reviewed the 
claims file.  Service medical records show that the veteran 
received treatment during both periods of service for an 
anxiety reaction, atypical personality traits, and alcohol 
abuse. Post-service medical records indicate that a bipolar 
disorder was first manifest in the mid-1990s. The veteran 
underwent a VA psychiatric examination in February 1999, but 
a medical opinion as to the etiology of the veteran's 
psychiatric disability was not obtained.  It appears that a 
medical opinion is necessary in deciding this claim.  An 
examination or opinion is treated as being necessary to make 
a decision on a claim if the evidence of record, including 
statements of the claimant, (i) contains competent evidence 
of current disability or persistent or recurring symptoms of 
disability; and (ii) indicates that disability or symptoms 
may be associated with active service; but (iii) does not 
contain sufficient medical evidence for a decision on the 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-2098 (2000)(to be 
codified at 38 U.S.C. § 5103A).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
psychiatric disability since July 2000.  
After securing the necessary release, the 
RO should obtain these records.

3.  Upon completion of the above, the 
veteran should be afforded a VA 
psychiatric examination.  The examiner is 
requested to review the veteran's claims 
file, including the service medical 
records and all VA and private treatment 
records.  The veteran should then be 
examined.  All necessary tests and 
studies should be conducted.  Based on 
that examination, an interview with the 
veteran and a review of the record, the 
examiner should proffer an opinion, with 
supporting analysis, as to whether it is 
at least as likely as not that the 
veteran's current psychiatric disability 
originated during his active service.  
Should the examiner conclude that the 
veteran's current psychiatric disability 
pre-existed his active service, the 
examiner should proffer an opinion, with 
supporting analysis, as to whether it is 
at least as likely as not that the 
veteran's current psychiatric disability 
underwent an increase in severity beyond 
natural progress during his active 
service.  Reasons and bases for all 
conclusions should be provided.  The 
claims folder should be made available to 
the examiner for review before the 
examination.

4.  Thereafter, the RO should readjudicate 
the veteran's claim for service connection 
for a psychiatric disability.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case.  The supplemental statement 
of the case must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




